DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,12,14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2013/0126547.
Kim discloses an automated dispensing system, method, or program code comprising:
(Re claim 1) “a controller configured to process a request for one or more articles to be dispensed” (para 0045, abstract). “one or more storage modules comprising a plurality of moveable trays stacked vertically, each of the moveable trays comprising one or more storage locations to hold the one or more articles” (figures 1-5, 1-6). “a robot configured to access the one or more storage locations within the one or more moveable trays within the one or more storage modules and transfer the requested one or more articles to a storage location prior to dispensing the requested one or more articles, wherein each of the one or more moveable trays is moved from a storage position to a retrieval position prior to the access by the robot to the one or more storage locations to retrieve the one or more articles” (50 figure 1-6, para 0104).

(Re claim 12) “a non-transitory memory, wherein the memory is configured to store a unique identification for each of the plurality of storage locations for each of the plurality of trays, and an identification of an article stored in each of the plurality of storage locations” (para 0085).
(Re claim 14,17,19) “receiving a request for a dispensing one or more articles” (para 0045, abstract). “identifying unique storage locations for the one or more articles” (para 0085). “determining a selection sequence to enable the retrieval of the one or more articles” (para 0220). “moving one or more trays holding the one or more articles, to allow retrieval of the one or more articles, based on the selection sequence” (10 figure 3-1). “retrieving the one or more articles from their unique storage locations in the one or more trays” (50 figure 3-1, para 0220). “temporarily storing the one or more articles in a unique storage location associated with the request until all of the one or more articles in the request are retrieved” (para 0220, 60 figure 3-1). “transferring the one or more articles to a dispensing location” (para 0221).
(Re claim 15) ”scanning each of the one or more articles prior to storing each of their one or more articles in their unique storage location and associating the one or more articles to their respective unique storage location” (para 0048).
(Re claim 18) “program code instructions to cause the apparatus to provide an indication upon completion of the request to dispense” (para 0173, para 0051).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Kim discloses the system rejected above and an access rail which allows access to multiple storage locations (figure 1-6) and multiple robots being controlled to increase throughput (figure 3-1).
Examiner takes official notice that it would have been obvious to one skilled in the art to modify the system of Kim to include that the two robots traverse the same rail because it allows for both robots to access all of the storage towers if not all of the storage locations.


Claims 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Godlewski US 6,994,409.
Kim disclose the systems rejected above.
(Re claim 2) Kim does not disclose one of the one or more storage modules includes an upper closure door and a lower closure door adapted to enable the robot to access the one or more trays between the upper closure door and the lower closure door.
Godlewski teaches disclose one of the one or more storage modules includes an upper closure door and a lower closure door adapted to enable access between the upper closure door and the lower closure door (34, 36 figure 1).
It would have been obvious to one skilled in the art to modify the system of Kim to include one of the one or more storage modules includes an upper closure door and a lower closure door adapted to enable the robot to access the one or more trays between the upper closure door and the lower closure door because it provides improved security for the stored items.

(Re claim 4) As modified above Kim would require that the adjustable opening is
movable between a bottom most tray on a particular storage module and an uppermost
tray on the particular storage module, and Godlewski allows for the opening to align with the uppermost or lower most access point (60,64 figure 2).
(Re claim 6) Kim does not disclose at least one of the one or more storage modules is a secure storage module that controls access to the contents of the secure storage module for a user.
Godlewski teaches at least one of the one or more storage modules is a secure storage module that controls access to the contents of the secure storage module for a user (col 1 lines 47-53).
It would have been obvious to one skilled in the art to modify the system of Kim to include at least one of the one or more storage modules is a secure storage module that controls access to the contents of the secure storage module for a user because it prevents unauthorized access to items which maybe expensive or dangerous.
(Re claim 7) “the automated dispensing system is configured to enable user access within the automated dispensing system, and wherein the secure storage module restricts access to the contents of the secure storage module in response to a user entering the automated dispensing system” (col 1 lines 47-53; Godlewski).
(Re claim 8) “wherein access to the secure storage module is controlled by the controller” (col 1 lines 47-53; Godlewski).

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Neeper et al. US 8,252,232.

Kim does not disclose wherein at least one of the one or more storage modules comprises a tray elevator configured to move any of the one or more trays within the at least one storage module from a retrieval position to an access position, wherein the access position of the tray is closer to the robot than the retrieval position of the tray.
Neeper teaches at least one of the one or more storage modules comprises a tray elevator configured to move any of the one or more trays within the at least one storage module from a retrieval position to an access position, wherein the access position of the tray is closer to the robot than the retrieval position of the tray (452, 150 figure 6C, 8a-8n, 9a).
It would have been obvious to one skilled in the art to modify the system of Kim to include at least one of the one or more storage modules comprises a tray elevator configured to move any of the one or more trays within the at least one storage module from a retrieval position to an access position, wherein the access position of the tray is closer to the robot than the retrieval position of the tray because it allowed for faster item retrieval by allowing for multiple trays to be brought to a robot so the robot does not need to travel as far or wait for trays to be moved out of its path.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hagen et al. US 2012/0029687.
Kim discloses the systems as rejected above.
Kim does not disclose at least one of the one or more trays comprises one or more tray inserts, each of the one or more tray inserts comprising at least a portion of the plurality of storage locations for the respective tray, wherein the system further comprises a cart module, wherein the cart module is configured to receive therein a cart holding a plurality of tray inserts, wherein tray inserts from the cart are exchanged by the system for tray inserts from a tray to replenish the automated dispensing system.

It would have been obvious to one skilled in the art to modify the system of Kim to include at least one of the one or more trays comprises one or more tray inserts, each of the one or more tray inserts comprising at least a portion of the plurality of storage locations for the respective tray, wherein the system further comprises a cart module, wherein the cart module is configured to receive therein a cart holding a plurality of tray inserts, wherein tray inserts from the cart are exchanged by the system for tray inserts from a tray to replenish the automated dispensing system because it allows for faster restocking of items.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chudy et al. US 2010/0030667.
Kim discloses the systems as rejected above.
Kim does not disclose retrieving the one or more articles from their unique storage locations further comprising reading an identification of the unique storage location prior to retrieving each of the one or more articles.
Chudy teaches retrieving the one or more articles from their unique storage locations further comprising reading an identification of the unique storage location each time a container is placed into storage but only scanning the container when removed (para 0085). It would have been obvious to one 
It would have been obvious to one skilled in the art to modify the system of Kim to include retrieving the one or more articles from their unique storage locations further comprising reading an identification of the unique storage location prior to retrieving each of the one or more articles because it guarantees that the correct container is removed from the correct location which helps to maintain an accurate inventory.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rhoads, JR. et al. US 2014/0058555.
Kim disclose the systems as rejected above as well as packaging items to be dispensed (para 0115).
(Re claim 20) Kim does not disclose instructions to cause the apparatus to transfer the one or more articles to a bagging device to collectively house the one or more articles in a storage container.
Rhoads teaches instructions to cause the apparatus to transfer the one or more articles to a bagging device to collectively house the one or more articles in a storage container (para 0050).
It would have been obvious to one skilled in the art to modify the system of Kim to include instructions to cause the apparatus to transfer the one or more articles to a bagging device to collectively house the one or more articles in a storage container because bags are generally cheaper than boxes and would reduce the cost of packaging.
(Re claim 21) Kim does not disclose program code instructions to printing information pertaining to the one or more articles of the request.
Rhoads teaches program code instructions to printing information pertaining to the one or more articles of the request (para 0050).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER

Art Unit 3651



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3651